Citation Nr: 1021488	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  07-39 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

B. Garcia, Law Clerk




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1963 to February 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated August 30, 2005, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  This matter was first raised in June 
1993, but was not adjudicated at that time.  

The Veteran was scheduled to appear at a Board personal 
hearing in April 2010.  The Veteran failed to report for the 
hearing.


FINDINGS OF FACT

1.  The Veteran did not sustain a low back injury or disease 
in service. 

2.  Symptoms of a low back disability were not chronic in 
service.  

3.  Symptoms of a low back disability have not been 
continuous since service separation. 

4.  Arthritis of the low back did not manifest to a 
compensable degree within one year of service separation. 

5.  The Veteran's current low back disability, including 
degenerative disc disease and degenerative joint disease, is 
not related to his active service.


CONCLUSION OF LAW

A low back disability, to include degenerative disc disease 
and degenerative joint disease, was not incurred in or 
aggravated by service, and service connection for 
degenerative joint disease of the low back may not be 
presumed.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  Those five elements include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.

In a February 2005 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection as well as what 
information and evidence must be submitted by the Veteran, 
and what evidence VA would obtain.  In the present appeal, 
because the service connection claim is being denied, and no 
effective date or rating percentage will be assigned, the 
Board finds that there can be no possibility of any prejudice 
to the Veteran under the holding in Dingess.

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence.  Specifically, the 
information and evidence that has been associated with the 
claims file includes the Veteran's service treatment records, 
post-service private treatment records, and the Veteran's 
statements.  While the Veteran claims that service records 
showing treatment for a back disability were destroyed by 
fire, the claims folder includes the service treatment 
records, which appear to be complete.  The National Personnel 
Records Center (NPRC) in November 2004 indicated that service 
treatment records were mailed and did not indicate that the 
records were destroyed by fire.  The Veteran's assertion that 
his service treatment records were destroyed by fire is 
insufficient to overcome the presumption of administrative 
regularity.  In this case, there is no indication or evidence 
of irregularity in the NPRC's handling of the request for 
service treatment records.  See Baldwin v. West, 13 Vet. App. 
1, 6 (1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this decision, the Board has found as a fact that there 
was no in-service low back injury or disease, including no 
chronic in-service symptoms of disability of the low back.  
Because there is no in-service injury or disease to which 
competent medical opinion could relate a current disability, 
there is no reasonable possibility that a VA examination or 
opinion could aid in substantiating the current claim for 
service connection for a low back disorder.  See 38 U.S.C.A. 
§ 5103A(a)(2) (VA "is not required to provide assistance to 
a claimant . . . if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"); 38 
C.F.R. § 3.159(d) (VA to discontinue assistance where there 
is "no reasonable possibility that further assistance would 
substantiate the claim").

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002); however, in the absence of 
evidence of an in-service disease or injury, referral of this 
case to obtain an examination and/or an opinion as to the 
etiology of the Veteran's claimed disability would in essence 
place the examining physician in the role of a fact finder, 
would suggest reliance on an inaccurate history of occurrence 
of an in-service injury or disease, and could only result in 
a speculative opinion or purported opinion of no probative 
value.  In other words, any medical opinion which purported 
to provide a nexus between the Veteran's claimed disability 
and his military service would necessarily be based on an 
inaccurate history regarding what occurred in service, so 
would be of no probative value.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g. Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant that have been previously 
rejected).

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service injury or event and 
a current diagnosis.  Referral of this case for an 
examination or to obtain a medical opinion would be a useless 
act.  The duty to assist by providing a VA examination or 
opinion is not invoked in this case because there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R. § 3.159(d).

In 1993 the Veteran signed authorization slips for VA to 
obtain private medical records.  Some of the addresses were 
incomplete and the authorizations were only valid for 90 
days.  In April 2004 the RO sent a letter requesting the 
Veteran file VA Form 21-526 for VA benefits.  The Veteran has 
not renewed authorization for these records and thus VA 
cannot obtain them.  As for the authorization dated in 1993 
regarding VA medical records from the VA Medical Center in 
Long Beach, California, in 1975 for treatment of a low back 
disability, a report of contact form in August 2005 shows 
these records are unavailable.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a "chronic disease," 
including arthritis, if manifest to a compensable degree 
within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service Connection for Lumbar Spine Disability

The Veteran contends that the current low back disability 
originated in service and has continued since that time.  In 
June 1993 the Veteran raised a claim for service connection 
for the back disorder, which was not adjudicated at that 
time.  In August 2003, the Veteran reported a back strain and 
a back injury occurring during service while off-loading 
ammunition.  In the notice of disagreement in August 2006, 
the Veteran contended that the current low back disability 
stems from an injury suffered in service.  In June 2009, the 
Veteran reported the occurrence of a sick bay visit while in 
service due to a back injury.

After a review of all the evidence of record, lay and 
medical, the Board finds that the weight of the evidence 
demonstrates that the Veteran did not sustain a low back 
injury in service, and that symptoms of a low back injury 
were not chronic in service.  Service treatment records, 
including sick call treatment records, do not note any 
complaints, findings, or treatment of any back pain symptoms, 
a back injury diagnosis, or back disability.  The February 
1964 service separation clinical evaluation does not note any 
findings of back disability, indicating as normal the 
"spine, other musculoskeletal."  Neither the Veteran's 
history nor clinical examination at service separation 
reflect any reported history of a low back disability either 
during service or at service separation in February 1964.  
The Board notes the clinical examination at service 
separation shows the Veteran specifically denied a history of 
or current symptoms of back pain, a back injury, or back 
disability.

The Board next finds that the weight of the evidence 
demonstrates that symptoms of a low back injury have not been 
continuous since service separation in February 1964.  As 
indicated, at the February 1964 service separation clinical 
evaluation, there was no finding of back disability and the 
Veteran specifically denied symptoms of such.  Following 
service separation in February 1964, the evidence of record 
shows no complaints, diagnosis, or treatment for any low back 
disability until 1993.

In June 1993, the Veteran filed a claim for service 
connection for a "back condition" but no evidence was 
entered in support of the claim.  In August 2003, the Veteran 
again requested service connection for a "back condition" 
and included three years of post-service private medical 
records dated between August 2001 and July 2003.  After 
service, private medical records show the Veteran was seen in 
a private facility on a regular basis between August 2001 and 
July 2003 for chronic pain management secondary to 
osteoarthritis of the lumbar spine and degenerative disc 
disease.  The Veteran was on pain medication during this time 
period.

The competent evidence shows that the Veteran's current low 
back disability first manifested many years after service in 
August 2001, notably over 37 years after service discharge.  
A post-service private medical record dated August 2001 
indicates treatment for chronic pain management secondary to 
degenerative disc disease.  A private treatment record dated 
May 2002 noted a post-service fall down some stairs on March 
20, 2002, during which the Veteran sustained a fracture of 
his L1 on the right with some herniation of the disc 
requiring a lumbar fusion with bone cement.  The same 
treatment record also noted three previous post-service back 
surgeries in the lumbosacral area over the L3, L4, and L5 
region.  A private medical record in May 2003 noted treatment 
for a post-service motor vehicle accident resulting in 
cervical and lumbar musculoligamentous strain.

With regard to the Veteran's assertions that he was initially 
treated for a low back disorder while in service, the Board 
finds that such assertions made recently pursuant to his VA 
compensation claim are outweighed by other, more 
contemporaneous lay and medical evidence of record.

While the Veteran is competent to state that he has low back 
symptoms at any time, including in service, the Board finds 
that his claim that a low back injury occurred in service is 
not credible because it is outweighed by the lay and medical 
evidence of record, including the more contemporaneous in-
service lay history given by the Veteran, absence of any 
notation of complaints or treatment during service, and the 
negative clinical findings in service in service and at 
service separation.  The service treatment records and 
service separation clinical evaluation do not indicate any 
low back injury or treatment for low back disability while in 
service, or even any evidence of low back complaints or 
symptoms in service.  

The Veteran specifically denied having symptoms in service or 
symptoms at service separation in his service separation 
clinical evaluation.  The Board finds that the Veteran's 
account of an in-service back injury, chronic back symptoms 
in service, and continuous back symptoms after service is not 
credible because these are outweighed by the Veteran's own 
reporting at the discharge examination which did not include 
a low back disability.  The absence of any claims of back 
problems until years after service in 1993, and the lack of 
medical evidence of a low back disability until August 2001, 
are inconsistent with the Veteran's more recent assertions, 
made for compensation purposes, that he had a low back injury 
in service and experienced low back symptoms since service 
separation.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by evidence that includes, as one factor for 
consideration, the absence of medical treatment for the 
claimed condition for many years after service).  

The same evidence shows, and the Board also finds, that the 
weight of the evidence demonstrates that arthritis of the low 
back did not manifest to a compensable degree within one year 
of service separation.  The weight of the evidence 
demonstrates no back symptoms during the one year period 
after service, and no diagnosis or X-ray findings of 
arthritis of any severity during the one year post-service 
presumptive period.  The evidence shows the first assessment 
of a low back disability was in August 2001.  For this 
reason, the Board finds that osteoarthritis of the lumbar 
spine, first shown in September 2001, did not manifest to a 
compensable degree within one year of service separation; 
therefore, the presumptive provisions for arthritis are not 
applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

While the Veteran now claims that the low back disability is 
due to service, he did not indicate back problems until June 
1993, over 29 years after separation from service.  
Therefore, the Board finds that there are multiple reasons to 
conclude that the lay and medical evidence that is of record 
weighs against the claim for service connection for a low 
back disability, and outweighs the Veteran's more recent 
contentions and histories regarding in-service low back 
injury, in-service low back disability symptoms, and post-
service low back disability symptoms.  

There is additionally no competent evidence of a relationship 
between the Veteran's current low back disability (which 
includes degenerative disc disease and degenerative joint 
disease) and his military service.  As indicated, referral of 
this case to obtain an examination and/or an opinion as to 
the etiology of the Veteran's claimed disability is not 
necessary to decide this case, and would in essence place the 
examining physician in the role of a fact finder, would 
suggest reliance on an inaccurate history of the occurrence 
of an in-service injury or disease, and could only result in 
a speculative opinion or purported opinion of no probative 
value.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for service 
connection for a low back disability, to include degenerative 
disc disease and degenerative joint disease, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a low back disability, to include 
degenerative disc disease and degenerative joint disease, is 
denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


